Filed 4/30/13




                       CERTIFIED FOR PARTIAL PUBLICATION*


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                  F062474
         Plaintiff and Respondent,
                                                         (Super. Ct. No. F09905463)
                  v.

KOUA XIONG,                                                     OPINION
         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Fresno County. John F. Vogt,
Judge.
         Scott Concklin, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Catherine Chatman and
Daniel B. Bernstein, Deputy Attorneys General, for Plaintiff and Respondent.
                                         -ooOoo-


*      Pursuant to California Rules of Court, rules 8.1105(b) and 8.1110, only the
Procedural Summary, Facts, parts I., I.A. and I.B. of the Discussion, and the Disposition
are certified for publication.
       Defendant Koua Xiong was convicted of the first degree murder of a taxi driver,
José Jesus Martinez, who was found dead in his taxi, which had crashed into a tree. He
had been killed with a single, point-blank gunshot to the back of the head. No suspect
came to light until defendant was identified by a “cold hit”—a match of DNA1 profiles
found through the comparison of the DNA profile from the blood found in and on the taxi
with an offender database of DNA profiles. On appeal, defendant contends (1) the
evidence was insufficient to support the convictions, (2) defense counsel was ineffective
for failing to object to the DNA evidence and request a limiting instruction, and (3) the
trial court erred in failing to stay the sentence on possession of a firearm pursuant to
Penal Code section 654.2 We will affirm.
                              PROCEDURAL SUMMARY
       On March 10, 2011, the Fresno County District Attorney charged defendant with
murder (§ 187, subd. (a); count 1) and possession of a firearm by a felon (former
§ 12021, subd. (a)(1); count 2). As to count 1, the information also alleged that defendant
personally and intentionally discharged a firearm (former § 12022.53, subd. (c)), which
proximately caused José’s death (former § 12022.53, subd. (d)), and it alleged the special
circumstances that the murder occurred during the commission of a robbery (§ 190.2,
subd. (a)(17)(A)) and that the victim was operating a taxicab when he was killed
(§ 190.25).
       A jury found defendant guilty of first degree murder on count 1, found true all of
the allegations, and found defendant guilty on count 2. The trial court sentenced him to
life in prison without the possibility of parole on count 1, plus a consecutive 25-year-to-
life term on the firearm enhancement under former section 12022.53, subdivision (d), and
a stayed 20-year term on the firearm enhancement under former section 12022.53,

1      Deoxyribonucleic acid.
2      All statutory references are to the Penal Code unless otherwise noted.



                                              2.
subdivision (c). On count 2, the court sentenced defendant to the upper term of three
years, to be served concurrently with the sentence on count 1.
                                          FACTS
       Very early in the morning of March 10, 2009, three taxis were lined up outside the
bus station in Fresno, waiting for potential customers. A bus was expected to arrive at
1:45 a.m. Enrique was the driver of the first taxi, and José was the driver of the third
taxi, a 1999 Ford Crown Victoria. At about 1:00 a.m., Enrique saw José go into the bus
station to use the restroom. When José came back out of the station, they greeted each
other, and José went back to his taxi. After José got into his taxi, Enrique noticed in his
side mirrors that a man walked up to José’s taxi and spoke to him. Enrique could not see
the man’s face. Enrique watched with interest because he was first in the taxi line and
should have gotten the next customer. Enrique saw the man get into José’s taxi. José
pulled away, made a U-turn, and drove north. It was between 1:15 and 1:20 a.m.
       At about 1:30 a.m., a woman and her father were driving east on Kearney
Boulevard when they saw a taxi on the side of the road. The taxi was on the north side of
Kearney Boulevard, west of Hughes Avenue. The taxi was pointed in the wrong
direction. It was very dark, and the woman was not sure if the taxi had hit a tree or if it
was just parked, but it was in a strange position to be parked. Her father turned the car
around to shine the high beam lights on the taxi. The woman told her father, “I think
someone’s in the car. I think it hit the tree.” She immediately called 911. The person in
the driver’s seat did not react to the high beams. The woman noticed that the taxi’s doors
were all closed except for the rear door on the driver’s side, which was slightly open.
She did not see anyone around or walking away from the taxi. She was afraid because
she thought someone had gotten out of the back seat of the taxi.
       Officers responded to the scene immediately. The front end of the taxi had
collided with a very large palm tree and was badly damaged. Tire tracks showed the taxi
had veered off the road before hitting the tree. The ignition key was on and the taxi was

                                             3.
in drive, but the engine was not running. The headlights were still turned on, but they
were no longer working. The rear tail lights were still illuminated. The left rear door
was wide open and the long center lap belt was hanging out of the door. The right side of
the taxi was up against a very large oleander bush. The right rear door was ajar and the
front doors were closed.
       José was sitting in the driver’s seat. He was not wearing a seatbelt. An officer
was able to open the driver’s door, but two officers had to pull it fully open due to the
damaged front quarter panel. José did not have a pulse. (At this point, officers did not
realize he had been shot.) His light-colored jacket was almost completely unzipped and
pulled open. Blood was smeared all over it. His right arm still rested on the armrest,
which was also smeared with blood. Oddly, a watch with a flexible metal band was
balanced on top of his forearm. The front airbags had deployed (and deflated) and were
smeared with blood. The front passenger seat was pushed forward, particularly on the
left side, and twisted in a clockwise manner toward the window.
       A large quantity of blood was on the right side of the back seat, and it was
smeared on the inside of the right rear door. Outside the right rear door, the area over the
door was smeared with blood and free of the dust that covered the rest of the taxi. There
were numerous blood smears starting near the right rear door handle and continuing on
the right sail panel and rear quarter panel toward the rear of the taxi. Blood smears
zigzagged across the top of the trunk. The left rear door was smeared with blood, and the
door window had blood drippings 10 inches long. The center post between the left front
and rear doors also bore the blood drippings, and the top of the taxi, directly above both
doors on the left side, was smeared with blood. The roof edge of the taxi had two dents
in the region between the doors on the left side. Near the dents, the paint was freshly
chipped and the bare metal exposed. The inside of the left rear door was smeared with
blood. The handle of the driver’s door was also smeared with blood.



                                             4.
       After the driver’s door was opened, heavy blood drippings were apparent on the
door sill plate. Business cards and papers of the type normally found in a wallet were
strewn on the floorboard and on the dirt outside the driver’s door. Numerous blood
droplets were on the cards and papers. A plastic photograph holder of the type normally
found inside a wallet, contained photographs and was on the edge of the driver’s seat. A
driving log and other papers were on the front passenger seat. No wallet was found,
although it was José’s custom and habit to carry one.
       One shoeprint was found near the right rear of the taxi, next to the oleander, but no
others were found. A piece of Mexican money was entangled in the oleander bush, and
the bush was bloody. Near the left rear of the taxi, officers found several drops of blood
in the dirt. Two officers and a police dog searched the surrounding area within a radius
of about 300 yards, but found no one.
       An accident investigator estimated that the taxi was traveling about 33 miles per
hour when it collided with the palm tree. The taxi was rolling, not braking, and José
necessarily had his foot on the accelerator. After the collision, the rear wheels continued
to spin in the dirt and probably produced a lot of dust. The dents in the left side of the
taxi’s roof edge line were induced damage from the sudden change in velocity during the
collision. This buckling or caving generally causes paint chips to fly off. A person
climbing over the roof of the car would not typically cause damage to the roof edge line,
but would more likely dent the middle of the roof. The investigator did not believe the
taxi’s roof damage was caused by a person.
       The bent front passenger seat demonstrated that one unrestrained occupant in the
back seat struck the back of the front seat upon the sudden deceleration from 33 to zero
miles per hour when the taxi struck the tree. The occupant continued moving until he or
she was stopped by the front seat. The seat belts in the back seat showed no signs of
having been worn during a collision. The driver’s seat belt showed no major stretching,



                                              5.
but it was an older, worn belt. And a seat belt might incur less stretching when an air bag
is deployed.
       After the collision, the driver’s door was no longer sealable. The taxi’s doors
would not have flown open during the collision; someone had to have opened them.
       At about 3:30 a.m., Detective Yee, the primary detective assigned to the case,
arrived at the crime scene. He observed the blood inside the taxi, particularly on the back
right seat, outside on the right rear of the taxi, and on the oleander bush right outside the
right rear door. He also saw a drop of blood in the dirt, but he could find no blood trail
leading away from the scene, and he found only one footprint. He looked again after the
taxi was lifted from the site, but he still found no other tracks or drops of blood.
       Detective Yee described the watch resting on José’s arm as a “cheap watch.” No
fingerprints were found on the watch or anything else.
       Detective Yee went to the hospital to observe José’s body and to examine his
belongings. José’s light-colored jacket was smeared with a lot of blood. He had a cell
phone, but no wallet. The blood on the jacket was concentrated on the left side of the
jacket and around the pockets.
       On March 10, 2009, the forensic pathologist performed the autopsy on José’s
body. The pathologist observed a single gunshot wound to the center of the back of
José’s head. The muzzle of the gun had been pressed to his head when it was fired. José
was instantly incapacitated, his brain ceased functioning within seconds, and he died
shortly thereafter. The pathologist estimated the bullet’s caliber as about .22, .25, or .32.
He did not think it was as large as .38 caliber. José bore a diagonal bruise across his
body from the seat belt. His liver suffered a small superficial tear. José did not suffer
injuries from the airbag. The pathologist determined that the gunshot was the cause of
the death, and the manner of death was homicide. José’s blood tested negative for drugs
and alcohol.



                                              6.
       Fingerprints lifted from the taxi belonged to José’s roommate, who was eliminated
as a suspect. No gun and no prints belonging to defendant were found inside the taxi.
Twenty $1 bills were found inside the owner’s manual on the floor.
       On March 11, 2009, the taxi was brought to the Department of Justice (DOJ)
crime lab in Fresno. Detective Yee spoke to the DNA analyst and left the taxi for her to
analyze. The analyst photographed the taxi thoroughly. She noted the blood on various
surfaces on the inside and outside of the taxi. She observed that José’s jacket had blood
on the inside and outside of both pockets and around the hood and back of the jacket.
       The analyst took many blood samples from all of these stains, then analyzed the
DNA in 16 of the samples, plus the blood drop that had been collected from the dirt at the
scene. For each sample, she created a profile of 15 genetic loci, plus one gender marker.
The DNA from the blood spatter on the inside of the taxi’s windshield matched the DNA
from José’s blood. The rest of the blood samples all came from the same unknown male,
for which the analyst now had a 15-locus DNA profile.3
       The analyst calculated the rarity of the unknown male’s DNA profile in three
populations using the allele frequencies from African-American, Caucasian, and Hispanic
population databases. The allele frequencies she used were determined by an FBI study.
The analyst explained that the frequencies from the three ethnic populations provided an
example of approximately how rare the profile was “across the board.” She did not use
other ethnic databases, such as Asian or Indian databases. Using the three major
populations was the DOJ’s standard procedure for statistical analysis throughout
California. She explained that the unknown male’s DNA profile was “extremely rare.”
She determined that “[t]he statistical chance that [she] would pick an unrelated individual

3       The blood on the exterior of José’s left pocket was a mixture, the major portion of
which was from the same unknown male. The minor portion contained only four minor
alleles, which the analyst did not interpret. Those alleles could have come from a DNA
source other than blood.



                                             7.
at random that would have the same profile” was approximately “one in two septillion [2
followed by 24 zeros] African-Americans, [one] in 270 sextillion [270 followed by
21 zeros] Caucasians, and [one] in 56 sextillion [56 followed by 21 zeros] Hispanics.”
       Because the police currently had no suspect in the crime, the analyst entered the
unknown male’s DNA profile into the Combined DNA Index System (CODIS; an
offender database4) on May 22, 2009, to see if she could get a match or “hit.” This
allowed her to compare the unknown male’s DNA profile to a database of the DNA
profiles entered not only in California but also in the entire country. Initially, no match


4       “CODIS is the acronym for the ‘Combined DNA Index System’ and is the generic
term used to describe the FBI’s program of support for criminal justice DNA databases as
well as the software used to run these databases. The National DNA Index System or
NDIS is considered one part of CODIS, the national level, containing the DNA profiles
contributed by federal, state, and local participating forensic laboratories.”
(http://www.fbi.gov/about-us/lab/biometric-analysis/codis, under CODIS and NDIS Fact
Sheet, as of April 30, 2013.) “The DNA Identification Act of 1994 (42 U.S.C. §14132)
authorized the establishment of [the NDIS]. The DNA Act specifies the categories of
data that may be maintained in NDIS (convicted offenders, arrestees, legal, detainees,
forensic (casework), unidentified human remains, missing persons and relatives of
missing persons) as well as requirements for participating laboratories relating to quality
assurance, privacy and expungement.” (Ibid.) “CODIS was established by Congress to
assist in providing investigative leads for law enforcement in cases where no suspect has
yet been identified, therefore a CODIS hit provides new investigative information on
these cases.” (Ibid.) “CODIS was designed to compare a target DNA record against the
DNA records contained in the database. Once a match is identified by the CODIS
software, the laboratories involved in the match exchange information to verify the match
and establish coordination between their two agencies. The match of the forensic DNA
record against the DNA record in the database may be used to establish probable cause to
obtain an evidentiary DNA sample from the suspect. The law enforcement agency can
use this documentation to obtain a court order authorizing the collection of a known
biological reference sample from the offender. The casework laboratory can then
perform a DNA analysis on the known biological sample so that this analysis can be
presented as evidence in court.” (Ibid.) In 2008, CODIS contained over 6.7 million
offender, arrestee, and forensic profiles; in 2010, it contained over 9.5 million.
(http://www.fbi.gov/about-us/lab/biometric-analysis/codis/codis_brochure, as of April 30,
2013.)



                                             8.
was found. But the CODIS system rechecked for matches on a regular basis, and on
September 10, 2009, it found a match. The Richmond DOJ lab retested its sample to
verify the profile, then notified the analyst of defendant’s name.
       On September 14, 2009, the analyst called Detective Yee and told him defendant
had been found as a match to the DNA profile. Detective Yee located defendant’s
address on Hughes Avenue, about a mile from the crime scene. Officers went to
defendant’s house, took him into custody, and brought him to the station for questioning.
       The officers placed defendant in an interview room about eight feet square. The
room locked from the inside and the only way out was with a department-issued key.
Detective Yee read defendant his Miranda5 rights and defendant agreed to speak to
Detectives Yee and Villalvazo. The interview was recorded by a hidden camera and the
video was played for the jury at trial. In the interview, defendant explained that he
sustained an injury to his head about six months earlier when some Mexicans hit him
with a two-by-four in an alley. The wound bled and he still had a scar on the front of his
face over his right eyebrow and up to his hairline. After they talked a while, Detective
Yee showed defendant some photographs of the taxi crashed against the palm tree. At
that point, defendant started to yawn and continued to yawn about 40 times, even though
he had not yawned before. Defendant denied taking any property from José or being
involved with his murder. After the detectives left the room, defendant got up and
checked the door to see if it was locked. Detective Villalvazo and another detective, who
were watching the video feed, saw defendant jump up onto the table, reach up to a ceiling
tile, and push the tile up. Above the ceiling was a crawl space leading to other rooms.
Detective Villalvazo thought defendant was trying to escape, so he and the other
detective immediately ran into the room. As they entered, defendant was already
dropping down and he sat in the chair. He said, “I was looking for a camera or
5      Miranda v. Arizona (1966) 384 U.S. 436.



                                             9.
something.” A ceiling tile remained out of place. The detectives handcuffed defendant
and escorted him to a holding cell for transport to the jail.
       A technician collected DNA from the inside of defendant’s mouth with two buccal
swabs. Detective Yee delivered the swabs to the DOJ lab so the analyst could compare
defendant’s DNA profile to that of the unknown male. The analyst explained that this
additional testing of a suspect’s DNA was required procedure after a cold hit. The
analyst created defendant’s DNA profile from the cells on the buccal swab, and
determined that his profile matched that of the unknown male. At trial, the analyst
testified that in her expert opinion, defendant was the same person as the unknown male
who left the blood in the taxi.
                                       DISCUSSION
I.     Sufficiency of the Evidence
       Defendant contends that for various reasons the evidence was insufficient to
support his convictions. We reject each of his contentions.
       The test of sufficiency of the evidence is whether, reviewing the whole record in
the light most favorable to the judgment below, substantial evidence is disclosed such
that a reasonable trier of fact could find the essential elements of the crime beyond a
reasonable doubt. (People v. Johnson (1980) 26 Cal.3d 557, 578; accord, Jackson v.
Virginia (1979) 443 U.S. 307, 319.) Substantial evidence is evidence that is “reasonable,
credible, and of solid value.” (People v. Johnson, supra, at p. 578.) “[M]ere speculation
cannot support a conviction. [Citations.]” (People v. Marshall (1997) 15 Cal.4th 1, 35.)
An appellate court must “presume in support of the judgment the existence of every fact
the trier could reasonably deduce from the evidence.” (People v. Reilly (1970) 3 Cal.3d
421, 425.) An appellate court must not reweigh the evidence (People v. Culver (1973) 10
Cal.3d 542, 548), reappraise the credibility of the witnesses, or resolve factual conflicts,
as these are functions reserved for the trier of fact (In re Frederick G. (1979) 96
Cal.App.3d 353, 367). Furthermore, an appellate court can only reject evidence accepted

                                             10.
by the trier of fact when the evidence is inherently improbable and impossible of belief.
(People v. Maxwell (1979) 94 Cal.App.3d 562, 577.) Our sole function is to determine if
any rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt. (Jackson v. Virginia, supra, 443 U.S. at p. 319; People v. Marshall,
supra, at p. 34.) These principles are applicable regardless of whether the prosecution
relies primarily on direct or circumstantial evidence. (People v. Lenart (2004) 32 Cal.4th
1107, 1125.)
       Viewing the evidence presented in this case in accord with the foregoing
principles, we find it to be “reasonable, credible, and of solid value”—hence, “legally
sufficient” (People v. Marshall, supra, 15 Cal.4th at p. 35)—and accordingly conclude it
is sufficient to uphold defendant’s convictions.
       A.        Science
       Generally, a person becomes a suspect in a crime for reasons other than his DNA
profile. When his DNA is later tested and found to match the DNA left behind by the
perpetrator at the crime scene, the evidence against the suspect is enormously
strengthened. By contrast, in cold hit cases (also called database search or database
“trawl” cases), a person becomes a suspect only because his DNA profile matches the
perpetrator’s.
       “A genetic profile is much like a physical profile or composite sketch—it is a
compilation of traits to describe the perpetrator. [T]he more traits described, the more
specific the sketch of the perpetrator and the more limited the pool of possible
perpetrators.” (People v. Pizarro (2003) 110 Cal.App.4th 530, 562 (Pizarro II),
disapproved on other grounds in People v. Wilson (2006) 38 Cal.4th 1237, 1250-1251
(Wilson).) A match between a suspect’s traits and the perpetrator’s traits directly
incriminates the suspect by demonstrating that he resembles the perpetrator and therefore




                                            11.
could be the perpetrator.6 But the match alone does not establish the weight of the
evidence. Anyone with the same profile could be the perpetrator, and if a large number
of people share the profile, the match does not carry much evidentiary weight. Thus, the
match requires a second piece of evidence—the statistical frequency of the profile. “The
statistical evidence gives the match evidence its weight. It is an expression of the rarity
of the perpetrator’s profile, the size of the pool of possible perpetrators, and the
likelihood of a random match with the perpetrator’s profile.” (Pizarro II, supra, at
pp. 542, 576.) “The determination of what is often called the ‘significance of the match’
is a statistical assessment of how incriminating it is that the defendant’s profile matches
the perpetrator’s.” (Id. at p. 576.) The rarer the profile in the population, the more likely
the defendant is in fact the perpetrator. (Id. at pp. 542, 576; see also People v. Johnson
(2006) 139 Cal.App.4th 1135, 1147 (Johnson); People v. Venegas (1998) 18 Cal.4th 47,
82; National Research Council, The Evaluation of Forensic DNA Evidence (1996) p. 127
(NRCII); National Research Council, DNA Technology in Forensic Science (1992) p. 44
(NRCI).)
       The genetic traits examined to create a DNA profile are regions or loci of highly
variable and repetitive DNA. The function of this type of DNA is unknown, but its
polymorphic nature provides an opportunity to identify the differences between people.
Because a person inherits a set of chromosomes (22 plus an X or Y) from each parent,
every genetic locus has two versions (alleles). For statistical analysis, the frequency with
which each possible allele at each locus exists in various populations has been estimated

6      As we noted in Pizarro II, a match between the perpetrator’s and the defendant’s
profiles “does not signify an absolute match between the entirety of the perpetrator’s
DNA and the entirety of the defendant’s DNA, which would absolutely prove the
perpetrator and the defendant are the same person. The match is actually between …
several regions of an enormous amount of DNA, and therefore it does not absolutely
prove identity. What it does prove is that the defendant could be the perpetrator.”
(Pizarro II, supra, 110 Cal.App.4th at p. 576.)



                                             12.
through studies of population databases. From these tabulated frequencies, the frequency
of a perpetrator’s overall DNA profile can be estimated: the frequencies of the two
alleles at every locus in a perpetrator’s profile are all assigned, then multiplied together to
obtain the frequency of the entire multilocus profile in the relevant population. This
method is known as the “product rule.” The resulting frequency (sometimes called the
“rarity statistic”) can also be expressed as the probability that the profile of a person
selected at random from the relevant population would match the perpetrator’s profile.
(Pizarro II, supra, 110 Cal.App.4th at p. 567; People v. Nelson (2008) 43 Cal.4th 1242,
1259 (Nelson).) When, as in this case, the perpetrator’s profile consists of 15 loci, the
resulting statistics establish that the profile is astronomically rare and therefore that a
suspect’s possession of it is “powerfully incriminating.” (Johnson, supra, 139
Cal.App.4th at p. 1147.)
       The advent of offender databases, such as CODIS, and the ability to search these
databases for a potential match to a crime scene DNA profile has led to the resolution of
many unsolved cases where no suspect had yet been identified.7 These cold hit cases
have also raised new statistical issues regarding which statistics are relevant and
appropriate.
       B.      Relevance of Statistics in Cold Hit Cases
       Defendant first contends the statistical evidence consisted only of random match
probabilities, which Nelson, supra, 43 Cal.4th 1242 concluded are irrelevant. The People
respond that random match probabilities are relevant in cold hit cases. In essence, the
parties disagree on the meaning of Nelson.




7      The FBI’s website states that in 2000, CODIS searches resulted in 731 cold hits,
and in 2012, they resulted in 153,215 hits. (http://www.fbi.gov/about-us/lab/biometric-
analysis/codis/codis_brochure, as of April 30, 2013.)



                                              13.
       At the trial in this case, the analyst presented the statistics as random match
probabilities. She stated that “[t]he statistical chance that [she] would pick an unrelated
individual at random that would have the same profile” “would be approximately one in
two septillion [two followed by 24 zeros] African-Americans, [one] in 270 sextillion
[270 followed by 21 zeros] Caucasians, and [one] in 56 sextillion [56 followed by 21
zeros] Hispanics.” She reported them “in three different ethnic groups, the most popular
ethnic groups in the United States to show that the number is rare across the board. [¶]
… [¶] We are giving you the rarity of the profile found on the car, so to me it has no
ethnic race. So we’re showing you an example of approximately how rare this is across
the board.” She said, “The apparent blood on the taxi, what this number is related to
means that this profile is extremely rare and it is the same as the reference sample from
[defendant].”
       In Nelson, supra, 43 Cal.4th 1242, a cold hit case cited by both parties, the
prosecution presented similarly astronomical statistics, also calculated by the product
rule. (Id. at pp. 1249, 1259.) After determining that use of the product rule in cold hit
cases was not a new scientific technique requiring a Kelly8 hearing (Nelson, supra, at
pp. 1260-1265), the court turned to the question of whether statistical evidence obtained
by use of the product rule is relevant in a cold hit case. The court explained:

              “‘Relevant evidence is evidence “having any tendency in reason to
       prove or disprove any disputed fact that is of consequence to the
       determination of the action.” (Evid. Code, § 210.) “‘The test of relevance
       is whether the evidence tends, “logically, naturally, and by reasonable
       inference” to establish material facts such as identity, intent, or motive.’”’
       (People v. Wilson, supra, 38 Cal.4th at p. 1245.) Under this test, the
       product rule generates relevant evidence even in a cold hit case.

              “It is certainly correct that, as one treatise that discussed this
       question put it, ‘the picture is more complicated when the defendant has

8      People v. Kelly (1976) 17 Cal.3d 24.



                                             14.
been located through a database search .…’ ([4 Faigman et al., ]Modern
Scientific Evidence[ (2006) Objections to DNA evidence—Presenting
incriminating DNA results—Should match probabilities be excluded?—
The effect of a database search,] § 32:11, p. 111.) [The court in United
States v. Jenkins (D.C. 2005) 887 A.2d 1013 (Jenkins)] recognized this
circumstance. It explained that in a non-cold-hit case, the number derived
from the product rule ‘represents two concepts: (1) the frequency with
which a particular DNA profile would be expected to appear in a
population of unrelated people, in other words, how rare is this DNA
profile (“rarity statistic”), and (2) the probability of finding a match by
randomly selecting one profile from a population of unrelated people, the
so-called “random match probability.”’ (Jenkins, supra, 887 A.2d at
p. 1018.)

        “The [Jenkins] court explained that the government had conceded
‘that in a cold hit case, the product rule derived number no longer
accurately represents the probability of finding a matching profile by
chance. The fact that many profiles have been searched increases the
probability of finding a match.’ (Jenkins, supra, 887 A.2d at p. 1018,
fn. omitted.) The footnote in the middle of this quotation elaborated: ‘In
other words, the product rule number no longer accurately expresses the
random match “probability.” That same product rule number, however,
still accurately expresses the rarity of the DNA profile. Random match
probability and rarity, while both identical numbers, represent two distinct
and separate concepts. Only one of those concepts is affected by a database
search: the random match probability.’ (Id. at p. 1018, fn. 7.) The court
noted that ‘the “database match probability” [the approach suggested in the
NRCII] more accurately represents the chance of finding a cold hit match’
and ‘can overcome the “ascertainment bias” of database searches.
“Ascertainment bias” is a term used to describe the bias that exists when
one searches for something rare in a set database.’ (Id. at pp. 1018-1019.)

        “Although the product rule no longer represents the random match
probability in a cold hit case, the Jenkins court ultimately agreed with the
government’s argument ‘that regardless of the database search, the rarity
statistic is still accurately calculated and appropriately considered in
assessing the significance of a cold hit…. [W]hile a database search
changes the probability of obtaining a match, it does not change how rare
the existence of that specific profile is in society as a whole…. This rarity
is … both consistent and relevant regardless of the fact that [the
defendant’s] identification is the product of a database search.’ (Jenkins,
supra, 887 A.2d at p. 1019.)



                                     15.
               “In a non-cold-hit case, we said that ‘[i]t is relevant for the jury to
       know that most persons of at least major portions of the general population
       could not have left the evidence samples.’ (People v. Wilson, supra, 38
       Cal.4th at p. 1245.) We agree with other courts that have considered the
       question (the Court of Appeal in this case; People v. Johnson, supra, 139
       Cal.App.4th 1135; and Jenkins, supra, 887 A.2d 1013) that this remains
       true even when the suspect is first located through a database search. The
       database match probability ascertains the probability of a match from a
       given database. ‘But the database is not on trial. Only the defendant is.’
       (Modern Scientific Evidence, supra, § 32:11, pp. 118-119.) Thus, the
       question of how probable it is that the defendant, not the database, is the
       source of the crime scene DNA remains relevant. (Id. at p. 119.) The rarity
       statistic addresses this question.” (Nelson, supra, 43 Cal.4th at pp. 1266-
       1267.)
       Nelson’s quotations from Jenkins and its use of the term “rarity statistic” do
suggest that Nelson concluded the statistics generated by the product rule are relevant in
cold hit cases only when stated as a profile frequency (which the government in Jenkins
called the “rarity statistic”). But, on further consideration, we believe Nelson concluded
more broadly that both the frequency and the random match probability are relevant in
cold hit cases. We will explain.
       Despite Nelson’s confusing use of the term “rarity statistic,” the court spoke in
broad terms of the relevance and admissibility of statistics calculated by the product rule,
which would include both frequencies and random match probabilities. For example, the
court stated: “[T]he product rule generates relevant evidence even in a cold hit case.”
(Nelson, supra, 43 Cal.4th at p. 1266, italics added.) And it stated: “The conclusion that
statistics derived from the product rule are admissible in a cold hit case does not mean
that they are the only statistics that are relevant and admissible.” (Id. at p. 1267, fn. 3,
initial italics added.)
       Furthermore, Nelson’s use of the terms “frequency” and “random match
probability” demonstrates that the court was not drawing a distinction between the two.
For example, in the introduction to the case, Nelson stated: “The prosecution presented
evidence that the odds that a random person unrelated to defendant from the population


                                              16.
group that produced odds most favorable to him could have fit the profile of some of the
crime scene evidence are one in 930 sextillion (93 followed by 22 zeros).” (Nelson,
supra, 43 Cal.4th at p. 1247, italics added.) Then, two pages later, in the fact section, the
court stated: “At trial, over objection, the prosecution presented evidence that the DNA
profile on the vaginal swab would occur at random among unrelated individuals in about
one in 950 sextillion African-Americans, one in 130 septillion Caucasians, and one in
930 sextillion Hispanics.” (Id. at p. 1249, italics added.) The first statement is in the
form of a random match probability—the odds that a randomly chosen person in the
population would have this profile—and the second is in the form of a frequency—how
often the profile occurs in the population. Later, Nelson stated: “This record indicated
that, in a cold hit case, four different methods for calculating the statistical significance of
a match have been suggested…. One method is the random match probability calculated
by use of the product rule. The issue before us is whether this approach is admissible in a
cold hit case.” (Nelson, supra, at p. 1261, italics added.)
       A secondary source confirms the holding in Nelson. In a legal treatise, Justice
Chin—who wrote Nelson—stated: “The rarity of the DNA profile shared by the
perpetrator and defendant, expressed by the random match probability statistic, is always
relevant and admissible, even in cold hit cases where the defendant was originally
identified in a database search: ‘“[I]t is relevant for the jury to know that most persons of
at least major portions of the general population could not have left the evidence
samples.” [Citation.] We agree … that this remains true even when the suspect is first
located [through] a database search.’ (People v. Nelson[, supra,] 43 Cal.4th [at
p.] 1267.)” (Chin et al., Forensic DNA Evidence: Science and the Law (The Rutter
Group 2012) Statistics for Autosomal STR Profiles, § 5:4, p. 5-9.)
       We entirely agree with the conclusion that both the frequency and the random
match probability are relevant in cold hit cases. They are, after all, two ways of
representing the same thing, the same numbers couched in different concepts. We are

                                              17.
puzzled, however, by Nelson’s statement that “[t]he fact that the match ultimately came
about by means of a database search does not deprive the rarity statistic of all relevance.”
(Nelson, supra, 43 Cal.4th at p. 1267.) (We now take Nelson’s use of “rarity statistic” to
refer to both the frequency and the random match probability, rather than just the
frequency.) Understandably, defendant argues that this statement means the database
search deprives the statistic of most of its relevance. He says the statement renders the
statistic “minimally relevant” and “mostly irrelevant” in cold hit cases, such that it
provides little weight, even though it remains admissible.
       We find Nelson’s choice of words curious because it seems to us that the statistics
(both the frequency and the random match probability) lose none of their relevance when
a match is found in a database. First, both refer to the perpetrator’s profile and therefore
are unaffected by any particular defendant or suspect. The frequency assesses how few
people possess the perpetrator’s profile, and the random match probability assesses how
unlikely it is that a random person possesses the perpetrator’s profile. They have nothing
to do with a particular defendant or suspect, or the manner in which he was found, and
they can be calculated before any suspect is located. They are fixed and unchanging.
When a suspect is located by whatever means, the frequency and probability of the
perpetrator’s profile remain the same. They give the jury perspective on how few people
are likely to have this profile and how incriminating it is that the defendant has it—
regardless of how he was found.
       Furthermore, both statistics refer to the rarity of the profile in the relevant
population(s). In general, an offender database is not the relevant population. Thus, we
think the chance of finding a match in a database generally does not matter. And we
think Nelson agrees. (Nelson, supra, 43 Cal.4th at p. 1267 [“The database match
probability ascertains the probability of a match from a given database. ‘But the database
is not on trial. Only the defendant is.’”].) But defendant argues, as others do, that the
random match probability is not relevant in cold hit cases because the match to the

                                              18.
particular defendant, made by searching an offender database, is not random. In our
opinion, this misses the point. The point is the rarity of, or the chance of finding, the
perpetrator’s profile in the perpetrator’s population(s). The chance of finding a
particular defendant in an artificially created “population” of criminals and arrestees is
not germane. Assume that a particular defendant is identified after searching a database
containing the DNA profiles of 1,000 musicians. Does the search itself or the population
of musicians affect the rarity of the perpetrator’s profile in the relevant population (rarity
statistic), or the probability of finding the perpetrator’s profile in the relevant population
(random match probability)? Even though a particular defendant is found by searching a
particular database, that database does not necessarily become the relevant population for
gauging the rarity of the perpetrator’s profile in a meaningful way. Is it helpful to know
that one musician in a population of 1,000 musicians matched the perpetrator’s profile, or
that the chance a musician randomly chosen from a database of 1,000 musicians would
match the perpetrator’s profile is one in 1,000? We think this information does not help
us (or jurors) gauge the profile’s rarity in a meaningful way.
       Similarly, when a particular defendant is found by searching an offender database,
that database of criminals and arrestees does not necessarily become the relevant
population for gauging the rarity of the profile in a meaningful way. The relevant
populations(s) are generally the major populations in the United States because they
provide a jury with the most useful estimates, regardless of the fact that the particular
defendant was found as a match by looking through a different population.
       As we stated in Johnson, and as the FBI explains, a cold hit from a database search
is an investigative lead identifying a suspect who might be the perpetrator. (Johnson,
supra, 139 Cal.App.4th at pp. 1150-1151; http://www.fbi.gov/about-us/lab/biometric-
analysis/codis/codis-and-ndis-fact-sheet, as of April 30, 2013.) We do not view it as
identification of the perpetrator in the perpetrator’s population. We explained in
Johnson:

                                              19.
                “This brings us to our core point: the database search merely
       provides law enforcement with an investigative tool, not evidence of guilt.
       [Citation.] … [¶] In our view, the means by which a particular person
       comes to be suspected of a crime—the reason law enforcement’s
       investigation focuses on him—is irrelevant to the issue to be decided at
       trial, i.e., that person’s guilt or innocence, except insofar as it provides
       independent evidence of guilt or innocence. For example, assume police
       are investigating a robbery. The victim identifies ‘Joey’ as the perpetrator.
       The means by which ‘Joey’ becomes the focus of the investigation—the
       eyewitness identification—is relevant because that identification is itself
       evidence of guilt. Suppose instead that a surveillance camera captures the
       robbery on tape. Police use facial recognition software to check the
       robber’s facial features against driver’s license photographs. When the
       computer indicates a match with ‘Joey,’ officers obtain his name and
       address from DMV records, then go to his house and interview him. In the
       course of the interview, ‘Joey’ confesses. Whether facial recognition
       software is discerning and accurate enough to select the perpetrator, or
       whether it declared a match involving many different people who
       resembled ‘Joey,’ or how many driver’s license photographs were searched
       by the software, is immaterial: what matters is the subsequent confirmatory
       investigation.

               “Stated another way, the fact that the perpetrator’s features appear to
       match those of someone in the DMV database does not affect the strength
       of the evidence against ‘Joey’; it is simply a starting point for the
       investigation. Similarly, the fact that here, the genetic profile from the
       evidence sample (the perpetrator’s profile) matched the profile of someone
       in a database of criminal offenders, does not affect the strength of the
       evidence against appellant. The strength of the evidence against him (at
       least in terms of the DNA evidence) depends upon the confirmatory match
       between his profile and that of the perpetrator, and the calculation of the
       frequency of the perpetrator’s profile in the relevant population. That
       population is the population of possible perpetrators, not the population of
       convicted offenders whose DNA has been entered into CODIS. The fact
       appellant was first identified as a possible suspect based on a database
       search simply does not matter.” (Johnson, supra, 139 Cal.App.4th at
       pp. 1150-1151, fns. omitted.)
       Defendant asserts that the prosecution in this case should have introduced an
alternative statistic, such as the database match probability mentioned by Jenkins and
Nelson. (See Nelson, supra, 43 Cal.4th at p. 1262.) We acknowledge that if the chance
of finding a particular defendant in an artificially created “population” of criminals and

                                             20.
arrestees is the point, then an appropriate statistic should be determined. The database
match probability is a statistic that is modified by the size of the database searched. It
“was suggested [by NRCII]. [U]nder this approach, ‘the expected frequency of the
profile could be calculated through use of the product rule, and the result could then be
multiplied by the number of profiles in the databank. The result would be the expected
frequency of the profile in a sample the size of the databank and thus the random chance
of finding a match in a sample of that size. The result may be significant when few loci
are tested and the discriminatory power of the testing is limited, but the significance tends
to disappear when many loci are tested.’ [Citation.] The Jenkins court called this method
the ‘database match probability’ because it gives the probability of a match from the
database. [Citation.]” (Ibid., fn. omitted.)9
       Defendant notes that in this case no evidence was presented on the size of the
database searched. But the analyst did state that CODIS compared defendant’s profile to
all the profiles entered in the state and nation. Thus, we might assume that in 2009,
CODIS contained approximately nine million profiles. (See fn. 4, ante.) Using that
number as the approximate size of the offender database, we would multiply the one-in-
some-number fractions by nine million with the following results: one in two septillion
(two followed by 24 zeros) would become one in 220 quadrillion (220 followed by
15 zeros); one in 270 sextillion (270 followed by 21 zeros) would become one in
30 quadrillion (30 followed by 15 zeros); and one in 56 sextillion (56 followed by


9       Nelson gave an example to help explain this method: “Assume the product rule
calculated random match odds of one in 1,000,000. If a single suspect were compared
and a match found, the result would be surprising unless the suspect were the actual
donor of the evidence. But if a database of 100,000 were searched, the odds—or
database match probability—would be about one in 10 that a match would be found even
if the actual donor were not in the database. Thus, a match would be less surprising. If
the database had a million profiles, at least one match would be expected even if the
actual donor was not in the databa[se].” (Nelson, supra, 43 Cal.4th at p. 1262.)



                                                21.
24 zeros) would become one in 6.2 quadrillion (6.2 followed by 15 zeros). These
numbers are certainly more favorable to defendant, making the profile more common, but
they are still astronomical.10 The 15-loci profile in this case is so astronomically rare in
the most common populations in the United States that even when the statistics are
multiplied by nine million, the profile remains astronomically rare in the CODIS offender
database. We do not believe the jurors would have found these numbers—quadrillions
instead of sextillions and septillions—significantly less compelling. We conclude that
use of the database match probability in this case would not likely have made a
difference, and therefore any error in its omission, an error that we do not find, was
harmless. (People v. Watson (1956) 46 Cal.2d 818, 834-835.)
       In sum, the evidence in this case was of a 15-loci profile so rare, in terms of the
total world population, that it constituted “powerfully incriminating evidence.” (Johnson,
supra, 139 Cal.App.4th at p. 1147.) This is so even assuming the calculations, or manner
in which they were described for or presented to the jury, were somehow inaccurate in
terms of precisely what statistic they represented. (See McDaniel v. Brown (2010) 558
U.S. 120, 124, 132 [DNA evidence with random match probability of one in 3,000,000
remained “powerful[ly] inculpatory evidence” even though expert overstated probative
value and testing after trial showed random match probability of one in 10,000]; People
v. Robinson (2010) 47 Cal.4th 1104, 1142 (Robinson) [while DNA profile match does not
guarantee individual is guilty, studies have shown that the chance a positive match does




10      Statistics in cases like this one, especially where the profile includes 13 to 15 loci,
are typically described as “astronomical” (e.g., Nelson, supra, 43 Cal.4th at p. 1259)
because the denominators are incredibly large, but because the statistics are fractions,
they are actually incredibly small. In other words, the frequency of the profile in the
relevant population(s) is extremely rare, and the chance that a randomly chosen person in
the relevant population(s) would match is extremely low.



                                              22.
not belong to same person may be less than one in 500 million].) The statistical evidence
was relevant and substantial.
       C.     Statistic from Asian Population*
       Defendant also maintains that the prosecution was required to provide a statistic
derived from an Asian database because defendant is Asian, and he argues that the
analyst’s opinion that a Hmong statistic would not be significantly different from the
other ethnic statistics was speculative, baseless, and insubstantial.
              1.     Facts
       On direct examination, the analyst explained that the three most popular ethnic
populations in the United States were used “to show that the number is rare across the
board.” She explained that she did not use an Asian population: “We are giving you the
rarity of the profile found on the car, so to me it has no ethnic race. [W]e’re showing you
an example of approximately how rare this is across the board. So … the blood on the
car has no race to me.”
       On cross-examination, the analyst explained that the statistics she provided were
the statistics “from the blood on the vehicle,” “the unknown blood from the evidence.”
“It is the statistical chance that I would choose someone at random that would have the
same DNA profile as the DNA off the apparent blood from the vehicle.” Thus, even
though she learned that defendant was Hmong, she did not calculate the probability in a
Hmong population. She believed databases for Asian populations existed and she agreed
that the random match probability might be different and might be lower. Defense
counsel attempted to explain what he meant by “lower” in this context: “And when I say
‘lower,’ you know, the highest number you’ve got is in your comparison against African-
Americans .… [¶] … [¶] If you compared [the three numbers] to other Asian or
southeast Asian or Hmong, it would be lower than the numbers you see on this piece of
*      See footnote, ante, page 1.



                                             23.
paper?” The analyst’s response and the discussion that followed demonstrated that the
analyst and both counsel understood “lower” to mean a lower rarity (such that the profile
would occur more frequently in the population), not a lower frequency or probability of a
random match:

              “A       The fact that I gave the blood on the vehicle the statistic, I
       don’t know what ethnicity the blood on the vehicle is. So to me in our
       daily procedures at DOJ we give a statistic in the most popular ethnicities
       in the United States of America, so African-Americans, Caucasians and
       Hispanics, to show that across the board this profile’s rare. [¶] Would it be
       different if I compared it to a Hmong database? Yes. Would it be lower?
       Maybe. But at the same time it wouldn’t be significantly lower.

              “Q    What you’re saying is that when you pulled the blood off this
       vehicle …, you didn’t know the ethnicity of that blood; is that right?

              “A     No.

            “Q      But you knew the ethnicity of the suspect after you got the
       CODIS hit, didn’t you? [¶] … [¶]

              “[A] Yes.

              “[Q] And you didn’t rerun it against the database of other people
       from that ethnicity?

              “A     Because that’s not in our daily procedures, no.

             “Q      And if you run it against a person of his ethnicity or a group
       of people of his ethnicity, the coincidence wouldn’t be as rare?

              “A     I don’t know.

              “Q     And you don’t know because you didn’t do that?

              “A     Yes.”
       On redirect, the analyst repeated that using the three ethnic populations provides
“approximations of how rare a profile is.” Because it is impossible to test everyone in the
world, estimations are all that can be produced. The DOJ’s statistical protocol was the
same regardless of the case. The analyst had never used an Asian database or an Indian


                                            24.
database in her analyses, although she was sure it had been done. The DOJ protocol,
however, used the allele frequencies generated by the FBI in the three populations. She
stated that if the number would have been lower in a Hmong database, “[i]t wouldn’t
have been significantly lower.” On recross-examination, she agreed that she did not
know if the number would have been lower because she had not calculated it.
                2.   Asian Statistic
       Defendant argues: “Given that the People’s theory was that the perpetrator was
Asian, it was the People’s burden to provide a relevant statistical analysis demonstrating
the rarity of the profile in the Asian population.” This statement is incorrect. The
prosecution’s theory was not that the perpetrator was Asian. It was that the perpetrator
was a male with a certain 15-locus genetic profile. The perpetrator’s ethnicity was
unknown. For this reason, the prosecution presented statistical data for occurrence of the
perpetrator’s DNA profile in the three most common ethnic populations. As we will
explain, this practice has been approved by the Supreme Court in Wilson, supra, 38
Cal.4th 1237.
       In Wilson, as in this case, the prosecution presented evidence of the frequency of
the perpetrator’s profile in the three most common population groups in the United
States—Caucasian, African-American, and Hispanic—despite the fact there was no
evidence of the race or ethnicity of the perpetrator aside from evidence that the defendant
was the perpetrator. (Wilson, supra, 38 Cal.4th at p. 1240.) Wilson agreed with our
condemnation of the presentation of only a statistic calculated from the defendant’s ethnic
population. (Id. at p. 1243; People v. Pizarro (1992) 10 Cal.App.4th 57, 93-94;
Pizarro II, supra, 110 Cal.App.4th at pp. 629-631 & fn. 79.) And Wilson rejected the
notion that the evidence before it was improperly admitted because frequency ranges
were given only for the three most common population groups, rather than all possible
groups to which the perpetrator could have belonged. (Wilson, supra, at pp. 1249-1250.)
The court stated: “Although giving results for all possible population groups would be

                                            25.
permissible, doing so is not required to give relevance to the range of possibilities.
Furthermore, it is not clear whether it is realistically feasible to include all population
groups.” (Id. at p. 1250.) “‘By presenting the data for the major racial components of the
population, when there is no independent evidence of the perpetrator’s race, the
prosecution presents the data necessary for the jury to evaluate the likelihood that the
crime scene DNA came from someone other than the defendant.’” (Id. at p. 1247.) The
court concluded: “In this case, [the analyst] provided information regarding the three
most numerous population groups. This made her testimony relevant and admissible.”
(Id. at p. 1250.)
       A few years later, in People v. Doolin (2009) 45 Cal.4th 390, the Supreme Court
cited Wilson and concluded: “The prosecution in this case presented DNA frequency
statistics for the African-American, Caucasian, and Hispanic population groups. Since
[Doolin’s] trial, we have concluded that expert testimony on DNA profiling frequencies
for these specific population groups is admissible even in the absence of independent
evidence of the perpetrator’s ethnicity. [Citation.]” (People v. Doolin, supra, at p. 449.)
       And even more recently, the court in People v. Cua (2011) 191 Cal.App.4th 582
(Cua) noted:

               “‘“One strangely persistent fallacy in the interpretation of DNA
       evidence is that the relevant ethnic or racial population in which to estimate
       a DNA profile frequency necessarily is that of the defendant. The issue has
       been cogently analyzed, and it should be clear that the relevant population
       is the entire class of plausible perpetrators.”’ (People v. Wilson, supra, 38
       Cal.4th at p. 1243, quoting Kaye, Logical Relevance[: Problems with the
       Reference Population and DNA Mixtures in People v. Pizarro, (2004)] 3
       Law, Probability & Risk at p. 211.) As Professor Kaye notes, ‘it is critical
       to understand the limited role that the defendant’s ethnic or racial status
       plays in evaluating the evidence of a match…. The relevant population
       consists of all people who might have been the source of the evidence
       sample. In most cases, this will not be people with a defendant’s peculiar
       ancestry, but people of many ethnic groups.’ (Kaye, DNA Evidence[:
       Probability, Population Genetics, and the Courts (1993)] 7 Harv. J.L. &
       Tech. 101,] 137-138.)” (Cua, supra, 191 Cal.App.4th at p. 602.)


                                              26.
       As these authorities attest, an ethnic statistic based on defendant’s ethnicity was
not required and use of the three common populations was appropriate.
       Defendant argues that Wilson addressed only admissibility, not sufficiency to
support a conviction, and that an Asian statistic was required to make the evidence
substantial in this case. For the reasons we have explained, this is incorrect. We also
note that there was no evidence suggesting that either the perpetrator or defendant
belonged to an unusually isolated Asian subgroup, which might have affected the allele
frequencies. (See NRCII, supra, at p. 122.)11
                3.   Expert Opinion Regarding Hmong Statistic
       Defendant challenges the analyst’s opinion that a Hmong statistic would not have
been significantly different from the other ethnic statistics was unsupported and did not
constitute substantial evidence.
       An expert witness may testify on “a subject that is sufficiently beyond common
experience that the opinion of an expert would assist the trier of fact” and “[b]ased on
matter (including his special knowledge, skill, experience, training, and education)
perceived by or personally known to the witness or made known to him at or before the
hearing, whether or not admissible, that is of a type that reasonably may be relied upon
by an expert in forming an opinion upon the subject to which his testimony relates, unless
an expert is precluded by law from using such matter as a basis for his opinion.” (Evid.
Code, § 801.)

11     “Sometimes there is evidence that the suspect and other possible sources of the
sample belong to the same subgroup. That can happen, e.g., if they are all members of an
isolated village. In [that] case, a modification of the procedure is desirable. [¶]
Recommendation 4.2: If the particular subpopulation from which the evidence sample
came is known, the allele frequencies for the specific subgroup should be used as
described in Recommendation 4.1. If allele frequencies for the subgroup are not
available, although data for the full population are, then the calculations should use the
population-structure Equations 4.10 for each locus, and the resulting values should then
be multiplied.” (NRCII, supra, at p. 122, boldface omitted.)



                                            27.
       In this case, the jurors were instructed with CALCRIM No. 332 as follows:

               “Witnesses were allowed to testify as experts and to give opinions.
       You must consider the opinions, but you are not required to accept them as
       true or correct. The meaning and importance of any opinion are for you to
       decide. In evaluating the believability of an expert witness, follow the
       instructions about the believability of witnesses generally. In addition,
       consider the expert’s knowledge, skill, experience, training, and education,
       the reasons the expert gave for any opinion, and the facts or information on
       which the expert relied in reaching that opinion. You must decide whether
       the information on which the expert relied was true and accurate. You may
       disregard any opinion that you find unbelievable, unreliable, unreasonable,
       or unsupported by the evidence. [¶] [An expert witness may be asked a
       hypothetical question. A hypothetical question asks the witness to assume
       certain facts are true and to give an opinion based on the assumed facts. It
       is up to you to decide whether an assumed fact has been proved. If you
       conclude that an assumed fact is not true, consider the effect of the expert’s
       reliance on that fact in evaluating the expert’s opinion.] [¶] [If the expert
       witnesses disagreed with one another, you should weigh each opinion
       against the others. You should examine the reasons given for each opinion
       and the facts or other matters on which each witness relied. You may also
       compare the experts’ qualifications.”
       According to this instruction, the jurors may have chosen to believe the analyst’s
opinion, believing it was based on her experience and education, but they were also free
to disregard the opinion if they believed it was speculative or baseless. Finally, defendant
was not precluded from presenting his own expert with a different opinion.
       D.     Source Attribution
       Defendant also argues the analyst’s opinion that defendant was “the same person”
as the unknown male who left the blood in the taxi was improper because it was
speculative, unfounded, and tantamount to an opinion of defendant’s guilt. We reject this
contention for the reasons explained by the court in Cua, supra, 191 Cal.App.4th 582,
when it held this type of statement was not improper.

              “Almost 15 years ago, the 1996 [NRCII] Report observed that
       ‘[w]ith an increasing number of loci available for forensic analysis, we are
       approaching the time when each person’s profile will be unique (except for
       identical twins and possibly other close relatives).’ ([NRCII], supra,

                                            28.
p. 161.) ‘Because more population data and loci already are available, and
still more will be available soon, we are approaching the time when many
scientists will wish to offer opinions about the source of incriminating
DNA. [¶] … There might already be cases in which it is defensible for an
expert to assert that, assuming that there has been no sample mishandling or
laboratory error, the profile’s probable uniqueness means that the two DNA
samples come from the same person.’ (Id. at p. 194.) It has been calculated
that the average random match probability for unrelated individuals for
even 13 STR loci is less than one in a trillion, even in populations with
reduced genetic variability. (Chakraborty et al., The Utility of Short
Tandem Repeat Loci Beyond Human Identification: Implications for
Development of New DNA Typing Systems (1999) 20 Electrophoresis 1682,
1688.)

        “Some courts have already recognized that, dependent upon the
strength of a match, ‘it might be appropriate for the expert to testify that,
except for identical twins or maybe close relatives, “‘it can be concluded to
a reasonable scientific certainty that the evidence sample and the defendant
sample came from the same person.’” [Citations.]’ (Nelson, supra, 43
Cal.4th at p. 1262, fn. 1; see People v. Johnson[, (supra),] 139 Cal.App.4th
[at p.] 1146, fn. 10; see also People v. Wilson, supra, 38 Cal.4th at
pp. 1248-1249; People v. Barney, supra, 8 Cal.App.4th at p. 817; People v.
Allen[ (1999)] 72 Cal.App.4th [1093, ]1097 [expert concluded ‘“within a
reasonable degree of scientific certainty”’ that defendant was the source of
the semen stain based on PCR test matching at a total of nine genetic
markers].)

        “Our Supreme Court has recently recognized that a genetic profile
can be sufficiently unique to be a constitutionally sufficient description of a
suspect in support of an arrest warrant. (People v. Robinson[, supra,] 47
Cal.4th 1104 (Robinson).) The court agreed that ‘“a DNA profile is
arguably the most discrete, exclusive means of personal identification
possible[ ]” … [and that] “‘[a] genetic code describes a person with far
greater precision than a physical description or a name.’ [Citation.]”
[Citation.]’ (Id. at p. 1134, citations omitted.) In Robinson, there was a
DNA match at 13 loci, and the prosecution expert testified that there had
been no reported cases of two people who are not identical twins matching
at all 13 loci. (Id. at p. 1115.) The court further observed that ‘[w]hile a
DNA profile match does not guarantee that the individual matched is guilty
of the charged offense, studies have shown that the chance a positive match
does not belong to the same person may be less than one in 500 million.’
(Id. at p. 1142, citing inter alia Moyer & Anway, Biotechnology and the
Bar: A Response to the Growing Divide Between Science and the Legal


                                      29.
Environment (2007) 22 Berkeley Tech L.J. 671, 684, fn. 64.) The United
States Supreme Court has said that ‘[m]odern DNA testing can provide
powerful new evidence unlike anything known before. Since its first use in
criminal investigations in the mid-1980s, there have been several major
advances in DNA technology, culminating in STR technology. It is now
often possible to determine whether a biological tissue matches a suspect
with near certainty.’ (District Attorney’s Office for Third Judicial Dist. v.
Osborne[ (2009) 557 U.S. 52, 62].) Our growing experience with use of
DNA databases containing genetic samples from known offenders to
provide ‘cold hit’ matches of crime scene samples with DNA profiles of
criminal suspects belies Cua’s argument, unsupported by any expert
opinion, that [the criminalist’s] testimony was ‘scientifically invalid.’ (See,
e.g., Nelson, supra, 43 Cal.4th 1242.)

       “The cases cited by Cua do not support his position. In Nelson the
criminalist, as here, compared 15 loci and found a match at each one.
(Nelson, supra, 43 Cal.4th at p. 1259.) ‘The prosecution presented
evidence that the odds that a random person unrelated to defendant from the
population group that produced odds most favorable to him could have fit
the profile of some of the crime scene evidence [were] one in 930 sextillion
(93 followed by 22 zeros).’ (Id. at p. 1247.) Because of these
‘astronomical odds’ and the fact that [the] world’s total population is only
about seven billion, the court recognized that ‘this evidence is tantamount
to saying that defendant left the evidence at the crime scene.’ (Id. at
pp. 1259, 1247.) As [NRCII] noted, the difference between a vanishingly
small probability and an opinion of uniqueness is ‘slight.’ ([NRCII], supra,
p. 195.) [¶] … [¶]

        “We know of no categorical prohibition, at least in this state, on
source attribution—expression by an otherwise qualified expert of an
opinion that the quantitative and qualitative correspondence between an
evidentiary sample and a known sample from a defendant establishes
identity to a reasonable scientific certainty. The reported cases and the
scientific literature suggest otherwise. Although the same evidence, and the
reports of prosecution experts, were available to Cua for his own
examination and analysis, Cua offers no expert opinion that the conclusion
reached by the criminalist lacked factual support and was ‘scientifically
invalid.’ Here a match was made between Cua and the single-source
sample from the vehicle by a qualified DNA expert, as in Nelson, at
15 separate loci. While the criminalist was not asked to calculate the rarity
statistic of such a match using the product rule, we can readily infer that the
odds would also be here, as in Nelson, ‘astronomical’ and ‘tantamount to
saying that defendant left the evidence at the crime scene.’ (Nelson, supra,


                                      30.
       43 Cal.4th at pp. 1259, 1247.)” (Cua, supra, 191 Cal.App.4th at pp. 598-
       601, fns. omitted.)
       E.     Non-DNA Evidence*
       Defendant contends that, in light of what he describes as insubstantial DNA
evidence, the non-DNA evidence was not sufficient to support the convictions.
       We have already concluded that the DNA evidence was substantial evidence
supporting the convictions. The non-DNA evidence, although not extensive, added to the
probability that defendant was the perpetrator. Defendant lived less than a mile from the
crime scene. He suffered an injury around March 2009, which bled and left him with a
large scar on his forehead. His explanation was that Mexicans hit him with a two-by-four
in an alley. He admitted he had stolen and sold his father’s .30-caliber gun. He yawned
excessively during the interview, but only after the detectives confronted him with the
murder. When left alone after the interview, he checked the door, then got up on the
table and pushed up a ceiling tile, suggesting he was looking for an escape.
       Considering this evidence in addition to the substantial DNA evidence, the
evidence supporting defendant’s conviction was more than sufficient. “An ‘appellate
court’s reversal for insufficiency of the evidence is in effect a determination that the
government’s case against the defendant was so lacking that the trial court should have
entered a judgment of acquittal.’ [Citation.]” (McDaniel v. Brown, supra, 558 U.S. at
p. 131.) Defendant was not entitled to a judgment of acquittal here, nor is he entitled to
reversal for insufficient evidence on appeal.
II.    Ineffective Assistance of Counsel*
       Defendant argues his trial counsel was ineffective for failing to (1) object to the
irrelevant random match probability DNA evidence, (2) request a limiting instruction to


*      See footnote, ante, page 1.
*      See footnote, ante, page 1.



                                             31.
prevent the jury from considering the statistics as evidence of random match probability,
(3) object to the expert’s opinion that a Hmong statistic would not be significantly lower,
and (4) object to the expert’s source attribution opinion.
       For all of the reasons we have explained, we see no prejudice to defendant based
on any failure by defense counsel. Because we find no resulting prejudice, we need not
address whether the performance of counsel was deficient. (Strickland v. Washington
(1984) 466 U.S. 668, 697; People v. Hester (2000) 22 Cal.4th 290, 296-297 [if on review
court finds that alleged incompetence of counsel was not prejudicial, court need not
address whether counsel’s actions were deficient].)
III.   Section 654*
       Lastly, defendant contends the trial court erred in failing to stay the sentence for
his possession of a firearm in count 2 pursuant to section 654. He explains that the only
evidence he possessed a gun was the inference that he fired a gun in the commission of
the murder and robbery. We disagree.
       Section 654, subdivision (a) provides in relevant part: “An act or omission that is
punishable in different ways by different provisions of law shall be punished under the
provision that provides for the longest potential term of imprisonment, but in no case
shall the act or omission be punished under more than one provision.” Section 654 has
been interpreted to prohibit multiple punishments for a single act or an indivisible course
of conduct. (Neal v. State of California (1960) 55 Cal.2d 11, 19.) “Whether a course of
criminal conduct is divisible and therefore gives rise to more than one act within the
meaning of section 654 depends on the intent and objective of the actor. If all of the
offenses were incident to one objective, the defendant may be punished for any one of
such offenses but not for more than one.” (Ibid.) On the other hand, if the evidence
discloses that a defendant entertained multiple criminal objectives independent of and not
*      See footnote, ante, page 1.



                                             32.
merely incidental to each other, the trial court may impose punishment for independent
violations committed in pursuit of each objective even though the violations shared
common acts or were part of an otherwise indivisible course of conduct. (People v.
Centers (1999) 73 Cal.App.4th 84, 98; People v. Cleveland (2001) 87 Cal.App.4th 263,
267-268.)
       “The determination of whether there was more than one objective is a factual
determination, which will not be reversed on appeal unless unsupported by the evidence
presented at trial. [Citation.] The factual finding that there was more than one objective
must be supported by substantial evidence. [Citation.]” (People v. Saffle (1992) 4
Cal.App.4th 434, 438.) “We review the trial court’s determination in the light most
favorable to the respondent and presume the existence of every fact the trial court could
reasonably deduce from the evidence.” (People v. Jones (2002) 103 Cal.App.4th 1139,
1143 (Jones ).)
       “[S]ection 654 is inapplicable when the evidence shows that the defendant arrived
at the scene of his or her primary crime already in possession of the firearm.” (Jones,
supra, 103 Cal.App.4th at p. 1145.) In contrast, section 654 bars multiple punishment
when the evidence shows that, at most, fortuitous circumstances put the firearm in the
defendant’s hand at the instant of committing another offense. (People v. Vang (2010)
184 Cal.App.4th 912, 915-916; see also People v. Ratcliff (1990) 223 Cal.App.3d 1401,
1413 [§ 654 did not bar multiple punishment where there was evidence that the
defendant’s possession of the firearm “was not merely simultaneous with the robberies,
but continued before, during and after those crimes”].)
       In Jones, separate punishment for felony firearm possession and shooting at an
inhabited dwelling was upheld where the evidence was sufficient to allow the inference
that the defendant’s “possession of the firearm was antecedent to and separate from the
primary offense of shooting at an inhabited dwelling.” (Jones, supra, 103 Cal.App.4th at
p. 1147.) The court explained that the defendant “necessarily must have had either actual

                                            33.
or constructive possession of the gun while riding in the car, as evidenced by his control
over and use of the gun during the shooting. Jones’s violation of section 12021 was
complete the instant Jones had the firearm within his control prior to the shooting.”
(Ibid.) Further, “[i]t strains reason to assume that Jones did not have possession for some
period of time before firing shots at the [victim’s] home. Any other interpretation would
be patently absurd.” (Ibid.) Therefore, the record supported “a reasonable inference that
Jones’s possession of the firearm was antecedent to the primary crime.” (Ibid.)
       Just as in Jones, the evidence in this case was sufficient to permit an inference that
defendant had possession of the gun prior to getting into the taxi and prior to shooting
José. There was no evidence that fortuitous circumstances put the gun in defendant’s
hand at virtually the moment he shot José—for example, that he happened to find the gun
in the back seat of the taxi or that José was wielding a gun and defendant wrested it from
him. (Jones, supra, 103 Cal.App.4th at p. 1145; see, e.g., People v. Bradford (1976) 17
Cal.3d 8, 13, 22; People v. Venegas (1970) 10 Cal.App.3d 814, 821.) It was reasonable
to assume that defendant possessed the gun when he entered the taxi, which was
antecedent to the primary crimes, and “[a]ny other interpretation would be patently
absurd.”12 (Jones, supra, at p. 1147.) Under these circumstances, section 654 did not
preclude punishment for possession of a firearm by a felon.
IV.    Abstract of Judgment*
       In our review of the record, we observed that defendant’s abstract of judgment
does not comport with the trial court’s oral pronouncement of judgment. “‘Where there
is a discrepancy between the oral pronouncement of judgment and the minute order or the


12      Furthermore, the evidence permitted an inference that defendant continued to
possess the gun after getting out of the taxi because there was no evidence that he left it
in the taxi after the shooting.
*      See footnote, ante, page 1.



                                             34.
abstract of judgment, the oral pronouncement controls.’ [Citations.]” (People v. Morelos
(2008) 168 Cal.App.4th 758, 768.) “‘[A] court has the inherent power to correct clerical
errors in its records so as to make these records reflect the true facts. [Citations.] The
power exists independently of statute and may be exercised in criminal as well as in civil
cases. [Citation.] … The court may correct such errors on its own motion or upon the
application of the parties.’ [Citation.] Courts may correct clerical errors at any time, and
appellate courts (including this one) that have properly assumed jurisdiction of cases have
ordered correction of abstracts of judgment that did not accurately reflect the oral
judgments of sentencing courts. [Citations.]” (People v. Mitchell (2001) 26 Cal.4th 181,
185.)
        In its oral pronouncement of judgment, the trial court stayed the 20-year
section 12022.53, subdivision (c) enhancement on count 1. The abstract of judgment,
however, incorrectly reflects a stayed 25-year-to-life section “12022(c)” enhancement.
We will order correction of the abstract.
                                      DISPOSITION
        The judgment is affirmed. The trial court is ordered to correct the abstract of
judgment to reflect a stayed 20-year section 12022.53, subdivision (c) enhancement on
count 1 (rather than a stayed 25-year-to-life section “12022(c)” enhancement). The clerk
of the superior court is directed to forward a copy of the amended abstract of judgment to
the Department of Corrections and Rehabilitation.

                                                                 _____________________
                                                                                Kane, J.
WE CONCUR:

 _____________________
Wiseman, Acting P.J.

 _____________________
Detjen, J.

                                             35.